Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed November 5, 2020 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Chen fails to disclose “a stator assembly including a plurality of poles” wherein each of the poles is “independently controllable to provide torque and speed control of the electric motor” in independent claim 1.

[2] Chen does not disclose that “performance of the electric motor is maintained when one or more of the plurality of poles fails” in dependent claim 2. 

[3] Chen does not disclose that each of the plurality of poles includes “an electronic control unit operably coupled to a force generator coil to selectively supply power to the force generator coil to generate the magnetic field” in dependent claim 9.

Regarding [1], the examiner respectfully disagrees because Chen discloses a stator assembly (Fig. 1, 106-108 in combination) including a plurality of poles (Fig. 1, 107/108 in combination) positioned adjacent (Figs. 1-2/6; [0033]; [0041]) the rotor assembly (Fig. 1, 112/114 in combination), each of the plurality of 107/108 in combination) being independently controllable ([0041]) to provide torque and speed ([0041]) control to the electric motor (Fig. 1, 100).  First, “independently controllable” is broad language. Second, the applicant discloses a system that maintains constant torque and speed regardless of the number of operative poles and Chen discloses in paragraph [0070], 
The speed and torque of the brushless motor may be determined by the strength of the electromagnetic field generated in the stator poles. By varying the current flow through the winding coils, the speed and torque of the brushless motor can be varied. 

Third, the examiner acknowledges that the prior art describes some embodiments as having a wye configuration with each stator winding connected to a central common point, but this statement is not an argument and its relevance is unclear.
Regarding [2], the examiner respectfully disagrees because Chen discloses performance of the electric motor (Fig. 1, 100) is maintained ([0041]) when one or more of the plurality of poles (Fig. 1, 107/108 in combination) fails ([0041]).  First, “performance” is broad language. Second, Chen discloses varying current flow through the coils [0070] and alternately energizing non-adjacent windings which can be switched on and off [0041] for speed and torque control. Hence, Chen discloses Chen discloses that the performance of the motor can be maintained when one of the stator poles and its corresponding winding fails or becomes non-operational.
Regarding [3], the examiner respectfully disagrees because Chen discloses each of the plurality of poles (Fig. 1, 107/108 in combination) further comprises: winding coils; [0070]); and an electronic control unit ([0041]) operably coupled to the force generator coil (Fig. 6, winding coils; [0070]) to selectively supply power ([0041]) to the force generator coil (Fig. 6, winding coils; [0070]) to generate the magnetic field ([0041]). First, a plurality of electronic control units is not a claimed limitation. Second, Chen discloses an electronic control unit in paragraphs [0041] and [0070] that controls the generation of a magnetic field by varying the current flow. 
Therefore, since Chen is considered to show the aforementioned limitations, it is considered to read on the claims.

DETAILED ACTION
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-16 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated 
by Chen (U.S. Publication No. 2019/0074751; hereinafter “Chen”).
Regarding claim 1, Chen discloses an electric motor comprising: a rotor assembly (Fig. 1, 112/114 in combination) including a component rotatable (Fig. 1; [0033]; [0041]; [0106]) about an axis (Fig. 1, 110), a stator assembly (Fig. 1, 106-108 in combination) including a plurality of poles (Fig. 1, 107/108 in combination) positioned adjacent (Figs. 1-2/6; [0033]; [0041]) the rotor assembly (Fig. 1, 112/114 in combination), each of the plurality of poles (Fig. 1, 107/108 in combination) being independently controllable ([0041]) to provide torque and speed ([0041]) control to the electric motor (Fig. 1, 100).  
Regarding claim 2, Chen discloses the electric motor of claim 1, wherein performance of the electric motor (Fig. 1, 100) is maintained ([0041]) when one or more of the plurality of poles (Fig. 1, 107/108 in combination) fails ([0041]).  
Regarding claim 3, Chen discloses the electric motor of claim 1, wherein a plurality of magnets (Fig. 1, 104; [0032]) are mounted about a periphery (Figs. 1-2/6) of the component rotatable (Fig. 1; [0033]; [0106]) about the axis (Fig. 1, 110).  
Regarding claim 4, Chen discloses the electric motor of claim 3, wherein a polarity of the plurality of magnets (Fig. 1, 104; [0032]) alternates (Fig. 2; [0032]; [0045]) about the periphery (Figs. 1-2/6) of the component rotatable (Fig. 1; [0033]; [0041]; [0106]) about the axis (Fig. 1, 110).  
Regarding claim 5, Chen discloses the electric motor of claim 3, wherein the 104; [0032]) are permanent magnets (Fig. 1, 104; [0032]).  
Regarding claim 6, Chen discloses the electric motor of claim 1, wherein the plurality of poles (Fig. 1, 107/108 in combination) are generally arranged within a plane (Figs. 1-2/6, same horizontal plane).  
Regarding claim 7, Chen discloses the electric motor of claim 1, wherein the plurality of poles (Fig. 1, 107/108 in combination) are arranged within multiple planes (Figs. 1-2/6, multiple parallel vertical planes), the multiple planes (Figs. 1-2/6, multiple parallel vertical planes) being generally parallel (Figs. 1-2/6, multiple parallel vertical planes).  
Regarding claim 8, Chen discloses the electric motor of claim 1, wherein the plurality of poles (Fig. 1, 107/108 in combination) includes ten or more poles (Fig. 2; [0033]).  
Regarding claim 9, Chen discloses the electric motor of claim 1, wherein each of the plurality of poles (Fig. 1, 107/108 in combination) further comprises: a force generator coil (Fig. 6, winding coils; [0070]); and an electronic control unit ([0041]) operably coupled to the force generator coil (Fig. 6, winding coils; [0070]) to selectively supply power ([0041]) to the force generator coil (Fig. 6, winding coils; [0070]) to generate the magnetic field ([0041]).  
 Regarding claim 10, Chen discloses the electric motor of claim 9, wherein the force generator coil (Fig. 6, winding coils; [0070]) includes a coil (Fig. 6, one winding coil from winding coils; [0070]) that produces a magnetic field 120; [0048]) proportional to a current ([0041]) provided thereto by the electronic control unit ([0041]).  
 Regarding claim 11, Chen discloses the electric motor of claim 9, wherein the electronic control units ([0041]) of each of the plurality of poles (Fig. 1, 107/108 in combination) are arranged in communication via at least one data bus ([0124]).  
 Regarding claim 12, Chen discloses the electric motor of claim 9, wherein each of the plurality of poles (Fig. 1, 107/108 in combination) determines a position ([0039]) of the rotor assembly (Fig. 1, 112/114 in combination).  
 Regarding claim 13, Chen discloses the electric motor of claim 12, wherein each of the plurality of poles (Fig. 1, 107/108 in combination) further comprises a pole position sensor (Fig. 1, 116) for sensing a polarity of the rotor assembly (Fig. 1, 112/114 in combination) adjacent (Figs. 1-2/6; [0033]) the pole position sensor (Fig. 1, 116).  
 Regarding claim 14, Chen discloses the electric motor of claim 13, wherein the pole position sensor (Fig. 1, 116) is operably coupled to the electronic control unit ([0041]), the electronic control unit ([0039]; [0041]) determines a position ([0039]) of the rotor assembly (Fig. 1, 112/114 in combination) in response to the sensed polarity ([0035]) of the rotor assembly (Fig. 1, 112/114 in combination) adjacent (Figs. 1-2/6; [0033]) the pole position sensor (Fig. 1, 116).  
 Regarding claim 15, Chen discloses the electric motor of claim 1, wherein the component rotatable (Fig. 1; [0033]; [0041]; [0106]) about an axis (Fig. 1, 110) is associated with a rotor system of an aircraft ([0106]).  
 Regarding claim 16, Chen discloses the electric motor of claim 1, wherein the electric motor (Fig. 1, 100) is integrated into a rotor system of an aircraft ([0106]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837